Citation Nr: 0004501	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim of entitlement to service connection for 
hearing loss.  In August 1996, VA received the veteran's 
notice of disagreement, and a statement of the case was 
issued.  VA received his substantive appeal in October 1996.  
The veteran and his daughter testified before a local hearing 
officer in October 1996.  In November 1997, the Board 
remanded the case in view of the veteran's request for a 
hearing before a member of the travel board.  In March 1998, 
the veteran's daughter appeared and testified before the 
undersigned at the RO in Buffalo, New York.  The veteran was 
unable to attend due to disability.  Subsequent to the March 
1998 hearing, additional evidence was submitted with the 
proper waiver of Agency of Original Jurisdiction 
consideration as provided under 38 C.F.R. § 20.1304. 

In July 1998, the Board remanded this case for further 
development.  At the time, the issue was characterized as 
service connection for bilateral hearing loss, including 
secondary to a service-connected left eardrum scar.  In a 
June 1999 decision, the RO granted the claim of service 
connection for left ear hearing loss, and appellate action 
regarding this decision has not been initiated.  Therefore, 
the Board no longer has jurisdiction over the issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

There is no competent evidence of record which demonstrates a 
nexus between the veteran's service and right ear hearing 
loss, or between the left eardrum scar and right ear hearing 
loss.  

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for right ear hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records show that the veteran's hearing 
was 15/15 bilaterally at the time of his entrance examination 
in 1945.  A left tympanum scar was discovered at the time of 
his separation examination in 1946.  Hearing test results are 
not reflected in the separation examination report.  

In an April 1948 notarized statement, the veteran's father 
reported his observations of the veteran's ear condition 
since his return home from service.  The record also shows 
that hearing loss was not found on VA examination in August 
1948.

In an August 1948 decision, the RO granted service connection 
for the left eardrum scar.  It was noted that the veteran's 
hearing was normal and that there was no discharge.  

VA records show that in October 1995, an examiner reported an 
assessment of rule out hearing loss and noted that an 
examination of the ears revealed left tympanosclerosis.  A 
January 1996 audiogram revealed mild sloping to moderately 
severe sensorineural hearing loss of the right ear, as well 
as normal discrimination and impedance.  There was moderate 
to moderately severe sensorineural hearing loss of the left 
ear, and normal discrimination with negative middle ear 
pressure.  However, a cause for the hearing loss was not 
noted.  

In October 1996, the veteran and his daughter appeared and 
testified at the RO before a hearing officer.  The veteran 
testified that he first noticed his hearing loss in 1946 when 
a physician informed him of the condition.  The physician 
suggested that he take care of the condition while in 
California, and that he should look into the matter when he 
returned home after his discharge from service.  While he was 
treated for a hernia in 1948 at a VA facility, he had his 
ears checked.  The veteran's daughter testified that they 
were informed that the veteran's medical records were 
destroyed in a fire, but later discovered that they were 
available and intact.  However, there were no records of 
treatment for the period of time he was in California, or of 
his other hearing tests.  The veteran noted that he had been 
exposed to noise while located in a "gunnery set-up" on his 
assigned ship.  Regarding hearing tests conducted after 
service, the veteran noted that he could not afford to see a 
private physician.  His ears had continually hurt.  

In March 1998, the veteran's daughter appeared and testified 
at the RO before the undersigned.  She mentioned that the 
veteran served aboard various ships while in service where he 
was exposed to noise.  

On an authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
45
35
70
65
65
59
LEFT
75
70
70
70
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 86 percent in the left ear.  The 
examiner noted that the "tymps" were normal bilaterally, with 
possible scarring of the left ear.  Pulsed-tone testing 
revealed moderate sensorineural hearing loss of the right ear 
and moderate-severe mixed loss of the left ear.  SRT's were 
consistent with the audiometric findings.  It was noted that 
the medical chart was not available for review.  The veteran 
reported a history of noise exposure during service, as well 
as trauma to the ears.  He reported tinnitus, primarily in 
the left ear dating back to his period of service.  He has 
difficulty hearing conversational speech and feels that the 
left ear is worse.  There was no history of ear surgery or 
significant ear problems.  

In an electronic message printout dated in May 1999, an 
opinion from the audiologist was noted.  The VA audiologist 
linked the hearing loss in the left ear, in part, to the 
scarring, but found that the left ear pathology was not 
responsible for the right ear hearing loss.  The audiologist 
wanted further evaluation of this question by an ENT 
specialist, and examinations were scheduled, but the veteran 
did not report.


II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss, or arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
right ear hearing loss.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes service and post-
service medical records, as well as statements and testimony.  

Here, the first requirement for a well-grounded claim has 
been met since there is a current diagnosis of right ear 
hearing loss.  The evidence also demonstrates that the 
veteran was exposed to noise during service.  Normally, where 
the issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, the veteran's statements are sufficient 
to show that he service included placement in an environment 
with a high level of noise.  However, the evidence is lacking 
with regard to demonstrating a nexus between the noise 
exposure during service or the left eardrum scar, and the 
development of right ear hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the evidence is lacking 
with regard to a medical opinion expressly stating that the 
right ear hearing loss is due to noise exposure during 
service.  Furthermore, the VA audiologist opined that there 
was not a relationship between the left eardrum scarring and 
the right ear hearing loss, and other medical opinions which 
contradict this one are not of record.  The only evidence 
presented to establish the requisite nexus is in the form of 
the veteran's assertions.  However, the assertions of a lay 
party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions do not constitute competent medical 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting his right ear 
hearing loss to service, or his service-connected left 
eardrum scar.  


ORDER

The claim of entitlement to service connection for right ear 
hearing loss is not well grounded, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 


